      Case 6:19-cv-00455-ADA-JCM Document 1 Filed 08/07/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

KEITH VANDIVER,                  )
                                 )
      Plaintiff,                 )
                                 )
      v.                         )                      Case No. 6:19-cv-455
                                 )
SYSTEMS & SERVICES TECHNOLOGIES, )
INC.,                            )
                                 )
      Defendant.                 )

                                 PLAINTIFF’S COMPLAINT

       Plaintiff, KEITH VANDIVER (“Plaintiff”), through his attorney, Agruss Law Firm, LLC,

alleges the following against Defendant, SYSTEMS & SERVICES TECHNOLOGIES, INC.

(“Defendant”):

                                      INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Texas Debt Collection Act Tex. Fin. Code

       Ann. § 392, et al. (“TDCA”).

   2. Count II of Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47

       U.S.C. § 227, et seq. (“TCPA”).

                               JURISDICTION AND VENUE

   3. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise

       under the laws of the United States.

   4. This Court has jurisdiction under 28 U.S.C. § 1367 which grants this court supplemental

       jurisdiction over the state claims contained within.

   5. This Court has federal question jurisdiction because this case arises out of violations of

       federal law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).
                                                1
   Case 6:19-cv-00455-ADA-JCM Document 1 Filed 08/07/19 Page 2 of 8



6. Defendant conducts business in Morgan, Bosque County, Texas.

7. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                          PARTIES

8. Plaintiff is a natural person residing in Morgan, Bosque County, Texas.

9. Plaintiff is a consumer as that term is defined by the TDCA.

10. Plaintiff is, and at all times mentioned herein, a “person” as defined by the TCPA.

11. Plaintiff allegedly owes a debt as that term is defined by the TDCA.

12. Defendant is a debt collector as that term is defined by the TDCA.

13. Defendant attempted to collect a consumer debt from Plaintiff.

14. Defendant is a business entity engaged in the collection of debt within the State of Texas.

15. Defendant is, and at all times mentioned herein, a “person” as defined by the TCPA.

16. Defendant is a Texas business corporation based in St. Joseph, Buchanan County, State of

   Missouri.

17. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

18. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                             FACTUAL ALLEGATIONS

19. Defendant is attempting to collect an alleged consumer debt from Plaintiff which Plaintiff.

20. The alleged debt owed arises from transactions for personal, family, and household

   purposes.

                                              2
   Case 6:19-cv-00455-ADA-JCM Document 1 Filed 08/07/19 Page 3 of 8



21. Within the past year of Plaintiff filing this Complaint, Defendant began calling Plaintiff

   on Plaintiff’s work cellular telephone at xxx-xxx-2693 and home telephone at xxx-xxx-

   2641, in an attempt to collect the alleged debt.

22. Defendant calls Plaintiff from 800-388-1806, which is one of Defendant’s telephone

   numbers.

23. Since Defendant began calling Plaintiff, Defendant has placed calls to Plaintiff at an

   excessive rate.

24. On or around April 15, 2019, Plaintiff spoke with one of Defendant’s agents and requested

   for Defendant to stop calling his cellular telephone number and home telephone number.

25. Defendant’s agent told Plaintiff that Defendant would not stop calling his cellular

   telephone.

26. Despite Plaintiff’s request to stop calling him, Defendant continued to place calls to

   Plaintiff’s telephones unabated.

27. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

   telephone number.

28. None of the calls Defendant made to Plaintiff were for an emergency purpose.

29. All of the calls were made by Defendant’s employees or Defendant’s agents. Thus, all of

   the calls were made on behalf of Defendant.

30. All of the calls Defendant made to Plaintiff’s cellular telephone resulted in Plaintiff

   incurring a charge for incoming calls.

31. During at least one conversation, Defendant learned that Plaintiff wanted Defendant to

   stop calling Plaintiff’s cellular telephone.

32. Even if at one point Defendant had prior express consent to call Plaintiff’s cellular

                                              3
   Case 6:19-cv-00455-ADA-JCM Document 1 Filed 08/07/19 Page 4 of 8



   telephone, Plaintiff revoked this consent as described above.

33. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to call

   Plaintiff’s cellular telephone.

34. When Plaintiff answered Defendant’s calls, he was sometimes greeted with “dead air”

   whereby no person was on the other end of the line.

35. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to store telephone numbers.

36. Within 4 years of Plaintiff filing this Complaint, Defendant left pre-recorded voicemail

   messages for Plaintiff on Plaintiff’s cellular telephone.

37. Within 4 years of Plaintiff filing this Complaint, Defendant left voicemail messages from

   live operators for Plaintiff on Plaintiff’s cellular telephone.

38. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers automatically.

39. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

40. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers in sequential order.

41. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers randomly.

42. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

   telephone numbers to be called according to a protocol or strategy entered by Defendant.

43. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone dials

   numbers automatically from a list of numbers, with no human intervention involved at the

                                              4
   Case 6:19-cv-00455-ADA-JCM Document 1 Filed 08/07/19 Page 5 of 8



   time of dialing, and is an automatic telephone dialing system as defined by the Telephone

   Consumer Protection Act, 47 U.S.C. § 227(a)(1) and the Federal Communications

   Commission’s (FCC’s) 2003 Order regarding the TCPA. See In Re Rules & Regulations

   Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14092 (2003);

   Ammons v. Ally Financial, Inc., No. 3:17-cv-00505, 2018 WL 3134619 (M.D. Tenn. June

   27, 2018).

44. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

   simultaneously calls multiple recipients.

45. Plaintiff will testify that he knew it was an autodialer because of the vast number of calls

   he received and because he heard a pause when he answered his phone before a voice

   came on the line.

46. The dead air that Plaintiff may have experienced on the calls that he received is indicative

   of the use of an ATDS. This “dead air” is commonplace with autodialing and/or predictive

   dialing equipment. It indicates and evidences that the algorithm(s) being used by

   Defendant’s autodialing equipment to predict when the live human agents are available for

   the next call has not been perfected and/or has not been recently refreshed or updated. Thus,

   resulting in the autodialer placing a call several seconds prior to the human agent’s ability

   to end the current call he or he is on and be ready to accept the new connected call that the

   autodialer placed, without human intervention, to Plaintiff. The dead air is essentially the

   autodialer holding the calls it placed to Plaintiff until the next available human agent is

   ready to accept them. Should the calls at issue been manually dialed by a live human being,

   there would be no such dead air as the person dialing Plaintiff’s cellular telephone would

   have been on the other end of the call the entire time and Plaintiff would have been

                                               5
      Case 6:19-cv-00455-ADA-JCM Document 1 Filed 08/07/19 Page 6 of 8



      immediately greeted by said person.

   47. As a result of Defendant’s alleged violations of law by placing these automated calls to

      Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

      harm and/or injury such that Article III standing is satisfied in at least the following, if not

      more, ways:

          a. Invading Plaintiff’s privacy;
          b. Electronically intruding upon Plaintiff’s seclusion;
          c. Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;
          d. Embarrassment, stress, worry, frustration, anger and trespass to chattel (phone);
          e. Impermissibly occupying minutes and data, draining of cell phone battery,
             negatively impacting Plaintiff’s availability to answer another call, and various
             other intangible rights that Plaintiff has as to complete ownership and use of his
             cellular telephone; and
          f. Causing Plaintiff to expend needless time in receiving, answering, and attempting
             to dispose of Defendant’s unwanted calls.

                              COUNT I
          DEFENDANT VIOLATED THE TEXAS DEBT COLLECTION ACT

   48. Defendant violated the TDCA based on the following:

          a. Defendant violated Tex. Fin. Code §392.302(4) by oppressing, harassing, or

               abusing Plaintiff by causing a telephone to ring repeatedly or continuously, or

               making repeated or continuous telephone calls, with the intent to harass a person

               at the called number, when Defendant continued to call Plaintiff after Plaintiff

               requested for Defendant stop calling him.

      WHEREFORE, Plaintiff, KEITH VANDIVER, respectfully request judgment be entered

against Defendant, SYSTEMS & SERVICES TECHNOLOGIES, INC., for the following:

   49. For statutory damages provided and pursuant to Tex. Fin. Code Ann. § 392.403 and/or Tex.

      Bus. & Com. Code § 17.50(d);

   50. For attorneys’ fees, costs and disbursements;

                                                 6
      Case 6:19-cv-00455-ADA-JCM Document 1 Filed 08/07/19 Page 7 of 8



   51. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1); and

   52. For any such other and further relief, as well as further costs, expenses and disbursements

      of this action, as this Court may deem just and proper.

                            COUNT II
  DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   53. Plaintiff repeat and re-allege paragraphs 1-47 of Plaintiff’s Complaint as the allegations in

      Count II of Plaintiff’s Complaint.

   54. Defendant’s conduct violated the TCPA by:

            a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

               automatic telephone dialing system and/or pre-recorded or artificial voice in

               violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, KEITH VANDIVER, respectfully request judgment be entered

against Defendant, SYSTEMS & SERVICES TECHNOLOGIES, INC., for the following:

   55. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff are

      entitled to and request $500.00 in statutory damages, for each and every violation, pursuant

      to 47 U.S.C. § 227(b)(3)(B);

   56. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff are entitled to and request treble damages, as provided by statute, up to $1,500.00,

      for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

      227(b)(3)(C);

   57. Plaintiff are entitled to and seek injunctive relief prohibiting such conduct in the future;

      and

   58. Any other relief that this Honorable Court deems appropriate.


                                                 7
      Case 6:19-cv-00455-ADA-JCM Document 1 Filed 08/07/19 Page 8 of 8



DATED: August 7, 2019        RESPECTFULLY SUBMITTED,

                             By:_/s/ Michael S. Agruss
                                    Michael S. Agruss
                                    SBN: 6281600
                                    Agruss Law Firm, LLC
                                    4809 N. Ravenswood Ave., Suite 419
                                    Chicago, IL 60640
                                    Tel: 312-224-4695
                                    Fax: 312-253-4451
                                    michael@agrusslawfirm.com
                                    Attorney for Plaintiff




                                      8
